TRUSTEES — REIMBURSEMENT Title 60 O.S. 178 [60-178] (1971) does not apply to trust agreements or indentures created prior to the passage of 60 O.S. 178 [60-178] (1971) as amended in 1970.  The Attorney General's Office is in receipt of your opinion request wherein you ask, in effect, the following question: Does 60 O.S. 178 [60-178] (1971), which section states in part: "Trustees who are public officers, shall serve without compensation, but may be reimbursed for actual expenses incurred in the performance of their duties as trustees. . ." apply to those public works authorities created by trust agreement or indenture prior to the passage of the 1970 law." Title 60 O.S. 178 [60-178] (1971) states in part: "(a) The instrument or will creating such trust may provide for the appointment, succession, powers, duties, term, manner of removal and compensation of the trustee or trustees subject to the provisions of (c) hereof. And in all such respects the terms of said instrument or will shall be controlling.  Trustees, who are public officer shall serve without compensation, but may be reimbursed for actual expenses incurred in the performance of their duties as trustees. . . " (Emphasis added) An axiomatic rule of statutory construction is that as expressed in Benson v. Blair, 515 P.2d 1363 (1973), where the Supreme Court held that the statute should be given prospective operation only, unless a contrary legislative intent is expressed clearly or necessarily implied from the language that is used. In that no clear retroactive intent has been shown in the specific statute above mentioned, either expressly or by necessary intent, Section 178 will have a prospective application only.  It is, therefore, the opinion of the Attorney General that 60 O.S. 178 [60-178] (1971) does not apply to trust agreements or indentures created prior to the passage of 60 O.S. 178 [60-178] (1971), as amended in 1970.  (Donald B. Nevard)